This is all appeal from an order of the district court of Pontotoc county made on March 28, 1929, confirming a sheriff's sale of real estate.
At the time of the making of the order appealed from no extension of time was given by the court in which to make and serve case-made, nor was any order made extending such time until the 27th day of April, 1929. The time allowed by law in which to serve the case-made in this cause expired April 12, 1929. Section 785, C. O. S. 1991. The court was without jurisdiction to make the order of April 27, 1929, extending the time in which to make and serve case-made, and such order is void. Petty v. Foster et al., 122 Okla. 152, 252 P. 836, and cases therein cited. The case-made was not served until May 27, 1929, and therefore not within the time allowed by law or a valid order of the court. Such case-made is a nullity and brings nothing before this court for review. Revard et al. v. White et al., 139 Okla. 102, 281 P. 258.
The clerk's minutes incorporated in the case-made presented with the petition in error in this cause are no part of the record and will not be considered by this court. Lillard v. Meisberger, 113 Okla. 228, 240 P. 1067; Smith v. Fash,122 Okla. 104, 251 P. 496; Showalter v. Hampton, 122 Okla. 192,253 P. 105.
The case-made, not having been served within the time allowed by law or valid order of the court, is a nullity and brings nothing before this court for review, and upon motion of the defendant in error the appeal in this cause is dismissed.
Note. — See "Appeal and Error," 4 C. J. § 1997, p. 352, n. 25.